DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (PG Pub 20060004289).
Considering claim 2, Tian teaches a method of exciting a capacitive micromachined ultrasonic transducer, the method comprising: applying a sequence of half-wave pulses to the capacitive micromachined ultrasonic transducer (paragraph 0069) to excite a continuous wave mode, wherein the capacitive micromachined ultrasonic transducer outputs a continuous wave of ultrasound energy in the continuous wave mode (paragraph 0069).
Considering claim 3, Tian (Figure 7) teaches wherein the capacitive micromachined ultrasonic transducer comprises a contoured electrode (18 + paragraph 0035).
Considering claim 4, Tian teaches wherein the applying provides harmonic suppression (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 5, Tian teaches wherein the half-wave pulses are voltage pulses (130 + paragraph 0068).
Considering claim 7, Tian teaches comprising transitioning the capacitive micromachined ultrasonic transducer from the continuous wave mode to an imaging mode (paragraph 0072).
Considering claim 8, Tian teaches maintaining an ending voltage of a final half-wave pulse of the half-wave pulses (paragraph 0036) for a receiving mode of the capacitive micromachined ultrasonic transducer, wherein the half wave pulses are voltage pulses and wherein the ending voltage of the final half wave pulse is different than a starting voltage of the final half wave pulse (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 9, Tian teaches performing imaging using the capacitive micromachined ultrasonic transducer while the ending voltage of the final half wave pulse (paragraph 0051) is applied to the capacitive micromachine ultrasonic transducer as a bias voltage (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 10, Tian teaches a method of exciting a capacitive micromachined ultrasonic transducer, the method comprising: applying a sequence of half-wave pulses to the capacitive micromachined ultrasonic transducer (paragraph 0069), wherein the capacitive micromachined ultrasonic transducer comprises a contoured electrode (18 + paragraph 0035).
Considering claim 11, Tian teaches performing imaging using the capacitive micromachined ultrasonic transducer in an imaging mode, wherein the applying causes the capacitive micromachined transducer to operate in a continuous wave mode (paragraph 0051).
Claim(s) 12 and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutsky (PG Pub 20180376253).
Considering claim 12, Lutsky (Figure 1) teaches an ultrasound system comprising: a capacitive micromachined ultrasonic transducer (104a + 104b + paragraph 0035); and excitation circuitry (108 + paragraph 0038) configured to apply a pulse train to the capacitive micromachined ultrasonic transducer to excite a continuous wave mode of the capacitive micromachined ultrasonic transducer, wherein the pulse train comprises a plurality of voltage pulses and a baseline voltage between consecutive voltage pulses of the plurality of voltage pulses and wherein each of the plurality of voltage pulses is unipolar relative to the baseline voltage (paragraphs 0032-0035).
Considering claim 15, Lutsky teaches comprising receive circuitry configured to process a signal received from the capacitive ultrasonic micromachined transducer in a receive mode (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 16, Lutsky teaches an imaging system configured to perform imaging using the capacitive ultrasonic micromachined transducer (paragraph 0077).
Considering claim 17, Lutsky teaches wherein the excitation circuitry is configured to generate the pulse train such that a final voltage pulse of the pulse train starts at a first voltage and ends at a second voltage that is different than the first voltage, and wherein the imaging system is configured to process a signal received by the capacitive micromachined ultrasonic transducer while the second voltage is applied to the capacitive micromachined ultrasonic transducer as a bias voltage (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 18, Lutsky (Figure 2A) teaches wherein the ultrasound system comprises an array of capacitive ultrasonic micromachined transducers (104a + 104b + paragraph 0035) and wherein the array comprises the capacitive ultrasonic micromachined transducer (paragraph 0035).
Considering claim 19, Lutsky teaches wherein the excitation circuity is configured to control phase of the plurality of voltage pulses (paragraph 0040) (It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138)
Considering claim 20, Lutsky teaches wherein the excitation circuitry comprises a waveform generator (118 + paragraph 0035) configured to generate a digital pulse train (paragraphs 0032-0035), an analog to digital converter to convert the digital pulse train to an analog pulse train (124 + paragraph 0036), and amplifier (paragraph 0036) configured to amplify the analog pulse train (It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.)  In re Hutchison, 69 USPQ 138).
Considering claim 21, Lutsky (Figure 1A) teaches wherein the excitation circuitry further comprises a direct current biasing circuit (paragraph 0060) and a transistor configured to apply the pulse train (paragraphs 0032-0035) to the capacitive micromachined ultrasonic transducer, wherein the pulse train comprises an output signal from the amplifier superimposed on a direct current bias voltage from the direct current biasing circuit (It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.)  In re Hutchison, 69 USPQ 138).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutsky (PG Pub 20180376253) in view of Tian (PG Pub 20060004289).
Considering claim 13, Lutsky teaches the capacitive micromachined ultrasonic transducer as described above.
However, Lutsky does not teach wherein the capacitive micromachined ultrasonic transducer comprises a contoured electrode.
Tian teaches wherein the capacitive micromachined ultrasonic transducer comprises a contoured electrode (18 + paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a contoured electrode into Lutsky’s device for the benefit of varying the voltage applied to it.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (PG Pub 20060004289) in view of Park (PG Pub 20160051229).
Considering claim 6, Tian the half wave pulses as described above.
However, Tian does not teach wherein the half wave pulses comprises half wave sine pulses.
Park teaches wherein the half wave pulses comprises half wave sine pulses (paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include half wave sine pulses into Tian’s device for the benefit of transmitting frequency signals to an object.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutsky (PG Pub 20180376253) in view of Park (PG Pub 20160051229).
Considering 6, Lutsky the half wave pulses as described above.
However, Lutsky does not teach wherein the half wave pulses comprises half wave sine pulses.
Park teaches wherein the half wave pulses comprises half wave sine pulses (paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include half wave sine pulses into Lutsky’s device for the benefit of transmitting frequency signals to an object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837